Case 1:18-cv-00557-MAC-ZJH Document 39 Filed 07/23/20 Page 1 of 2 PageID #: 98




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JEREMY WIMBERLY,                                  §
                                                  §
                 Plaintiff,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:18-CV-557
                                                  §
BRITT FEATHERSTON, et al.,                        §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff Jeremy Wimberly, an inmate confined at the United States Penitentiary located

in Terre Haute, Indiana, proceeding pro se, brought this lawsuit.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this action without prejudice pursuant to FED. R.

CIV. P. 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
         Here, there is a clear record of delay by the plaintiff. Plaintiff was originally ordered to

submit an amended pleading more than fifteen months ago. The court has provided plaintiff

several extensions of time to comply with the order of the court, and plaintiff has been warned of

the potential dismissal of his lawsuit for filing to comply. Such warnings, however, have proven

futile in prompting the diligent prosecution of this case. The court has considered lesser sanctions

but finds no lesser sanction appropriate. Accordingly, the action should be dismissed for want of

prosecution.
Case 1:18-cv-00557-MAC-ZJH Document 39 Filed 07/23/20 Page 2 of 2 PageID #: 99



                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

in this case in accordance with the Magistrate Judge’s recommendation. Plaintiff may reinstate

his claims within thirty (30) days from the date of this order by filing an amended complaint in

compliance with the court’s order of April 23, 2019.

        SIGNED at Beaumont, Texas, this 23rd day of July, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
